Title: To Thomas Jefferson from Robert Mitchell, [after 29 March 1781]
From: Mitchell, Robert
To: Jefferson, Thomas


[Without place or date, after 29 March 1781] The gentlemen appointed to value the vessels say that they can easily determine what the vessels and men ought to “have pr day,” but cannot “Say Whether the Vessels Could [be] Got out or not after the time the[ey] Was Imprest, As the owners of Some of the Vessels [are] Insisting.” They suggest taking depositions and request the “Necessary orders.”
